DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment to the claims filed 17 January 2020 has been entered, and Claims 1-15 remain pending.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group II, claims 8 and 9, drawn to a method for low-pass whole genome sequencing of a pooled library containing amplified extended WGA DNA libraries “obtained according to” a method of Group I with sequencing barcodes in primer 1PR and/or primer 2PR.   
Group III, claim 10, drawn to a library preparation kit comprising at least one of each of primers 1PR, 2PR, 3PR and 4PR.  
Group IV, claims 11-14, where claim 11 is drawn to a library preparation kit comprising two primers (having sequences of SEQ ID NOs:21 and 22) combined with 
(a) one or more primers with a sequence of SEQ ID NOs:1-12 and one or more with a sequence of SEQ ID NOs:13-20, or 
(b) one or more primers with a sequence of SEQ ID NOs:27-38 and one or more with a sequence of SEQ ID NOs:39-46, or 
(c) one or more primers with a sequence of SEQ ID NOs:52-63 and one or more with a sequence of SEQ ID NOs:13-20, or 
(d) one or more primers with a sequence of SEQ ID NOs:64-75 and one or more with a sequence of SEQ ID NOs:39-46; and  

(a) at least one primer with a sequence of SEQ ID NOs:1-12 and at least one primer with a sequence of SEQ ID NOs:13-20 and a primer of SEQ ID NO:23, or 
(b) at least one primer with a sequence of SEQ ID NOs:27-38 and at least one primer with a sequence of SEQ ID NOs:39-46 and a primer of SEQ ID NO:47, or 
(c) at least one primer with a sequence of SEQ ID NOs:52-63 and at least one primer with a sequence of SEQ ID NOs:13-20 and a primer of SEQ ID NO:23 and a primer with a sequence of SEQ ID NOs:24-26, or 
(d) at least one primer with a sequence of SEQ ID NOs:64-75 and at least one primer with a sequence of SEQ ID NOs:39-46 and a primer of SEQ ID NO:47.  
Group V, claim 15, drawn to a method for genome-wide copy number profiling comprising sequencing a DNA library “developed using” a kit of Group III.  

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and IV lack unity of invention because the groups do not share the same or corresponding special technical feature.
And each of Groups II and IV lack unity of invention with Group V because each pair of groups do not share the same or corresponding special technical feature.


Group I does not include a special technical feature present in either of Groups II and IV.
Group II does not include a special technical feature present in either of Groups I and IV.  More specifically, and while Claims 8 and 9 of Group II depend from Claim 1 of Group I, it is the product of the method of Group I that is a feature of Group II, and that product is not a technical feature of Group I.  
Group IV does not include a special technical feature present in either of Groups I and II.
And Group II does not include a special technical feature present in Group V.
And Group IV does not include a special technical feature present in Group V.
Additionally, Group III does not include a special technical feature present in either of Groups II and IV.
 
Groups I, III and V lack unity of invention because even though the inventions of each pair of groups share the common technical feature of primers 1PR, 2PR, 3PR and 4PR as recited in Claim 10 (i.e. Group III), this technical feature do not represent a contribution over the prior art.  
The common technical feature among Groups I, III and V lacks novelty over Baslan et al. (“Optimizing sparse sequencing of single cells for highly multiplex copy number profiling”; cited in the IDS filed 17 January 2020), who teach ligating Illumina adaptors that correspond to 
Thus the common technical feature among Groups I, III and V lacks novelty over the prior art, and so is not a special technical feature linking Groups I, III and V, which lack unity of invention for this reason.  

In light of the foregoing, Group I has the special technical feature of a method comprising the steps recited in Claim 1, which is not required by Groups III or V.
Group V has the special technical feature of a method comprising sequencing, analyzing, and determining are recited in Claim 15, which is not required by Groups I or III.

Species Election
This application contains claims directed to more than one species of the generic invention in Group IV (and as set forth in Claim 12). These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species A, one, or a combination of more than one, primers selected from SEQ ID NOs:1-12 and one, or a combination of more than one, primers selected from SEQ ID NOs:13-20 in combination with the three primers of SEQ ID NOs:21, 22, and 23;  
Species B, one, or a combination of more than one, primers selected from SEQ ID NOs:27-38 and one, or a combination of more than one, primers selected from SEQ ID NOs:39-46 in combination with the three primers of SEQ ID NOs:21, 22, and 47;  
Species C, one, or a combination of more than one, primers selected from SEQ ID NOs:52-63 and one, or a combination of more than one primers selected from SEQ ID NOs:13-20 and one primer selected from SEQ ID NOs:24-26 in combination with the three primers of SEQ ID NOs:21, 22, and 23; and 
Species D, one, or a combination of more than one, primers selected from SEQ ID NOs:64-75 and one, or a combination of more than one, primers selected from SEQ ID NOs:39-46 in combination with the three primers of SEQ ID NOs:21, 22, and 47.     
Each combination of primers lacks unity of invention with each other combination because the species do not share the same or corresponding special technical feature.  The special technical feature of each combination of primers is the specific sequences of the primers in each combination because each primer sequence, and combination of primer sequences, is unique and not shared by any other. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  11-12.
Regarding Claim 11 as generic and the above species being set forth with respect to Claim 12, it is noted that with an election of a combination of primers as set forth above, the corresponding set of primers in Claim 11 will be examined.  For example, if the election is of Species A with primers of SEQ ID NOs:1 and 13 in combination with primers of SEQ ID NOs:21, 22 and 23 (as presented in Claim 12, part a)), then the corresponding combination of primers of SEQ ID NOs:1 and 13 in combination with primers of SEQ ID NOs:21 and 22 (as presented in Claim 11, part a)) will also be examined.  

Further to the above, and if Species A is elected, this application contains claims directed to more than one subspecies of Species A.  These subspecies are deemed to lack unity 
The subspecies are as follows: 
Species A1, a combination of primers of Species A with a primer of SEQ ID NO:24;  
Species A2, a combination of primers of Species A with a primer of SEQ ID NO:25;and  
Species A1, a combination of primers of Species A with a primer of SEQ ID NO:26.    
As explained above, each combination of primers lacks unity of invention with each other combination because the subspecies do not share the same or corresponding special technical feature.  
Thus if Species A is elected, Applicant is required, in reply to this action, to elect a single Subspecies to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional subspecies which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic to the subspecies:  11-13.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635